Citation Nr: 1624382	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  15-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office, which denied service connection for depression/anxiety.  In June 2013, the Veteran raised the issue of PTSD.  He also has been diagnosed with a mood disorder.  

The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to the holding in Clemons, although the records in the file demonstrate diagnoses of anxiety disorder and depression, PTSD and mood disorder have also been diagnosed.  Although the Veteran's depression/anxiety was originally adjudicated only with respect to service connection for these disorders, under Clemons, it must be broadened to include a claim for service connection for any acquired psychiatric disorder.  As such, the Veteran's claim is recharacterized as an acquired psychiatric disorder to include PTSD on the title page of this decision.  

The Veteran initially requested a Board hearing.  In May 2015, he withdrew the request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he has PTSD or an acquired psychiatric disorder as a result of his active duty service.  He related that while in service, he witnessed a fellow Marine die in an accident involving an explosion where the Marine was cut in half.  Initially, he stated this occurred while he was in training to become a combat engineer from May 1972 to June 1972, at Camp Lejeune, North Carolina.  He later clarified that it occurred at Camp Geiger, North Carolina, between 1972 and 1973.  The AOJ noted that Camp Geiger was a training facility attached to Camp Lejeune.  

In any event, the record shows that the Veteran was in engineer school from May 15, 1972 to June 26, 1972.  The National Archives and Records Administration (NARA) located no evidence of fatalities during that period.  However, the Veteran's military records show that he had two periods in combat engineer school.  He initially went to combat engineer school from May to June 1972.  He was said to have had an academic setback and was recommended for reenrollment.  He participated in combat engineer training during a second period from June 12, 1972 to July 24, 1972.  He graduated during his second period.  Permanent Change of Station Orders indicated that his temporary duty was completed October 17, 1972.  This period of time was not investigated as to whether an accident took place during this time.  Additionally, the Veteran's representative indicated that there was a base newspaper, The Globe, that may have reported this explosion during this time.  None of this has been researched for verification.  Both Camp Lejeune and Camp Geiger should be investigated.  This should be done prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  The AOJ should contact the NARA, Joint Services Records Research Center (JSRRC), or any other appropriate agency, and attempt to verify the claimed stressor reported by the Veteran.  Evidence of efforts to verify the stressor should be made a part of the file.  Specifically, the appropriate agency should be asked to verify whether a Marine, on Camp Lejeune or Camp Geiger, North Carolina, was accidentally killed in an explosion between May 1972 and October 1972.  The Globe newspaper, a base paper of Camp Lejeune and/or Camp Geiger should, if possible, also be reviewed for this period in an effort to verify the Veteran's stressor.  If this incident cannot be verified, a notation to this effect should be included in the VBMS file.  

3.  Thereafter, if the occurrence of the reported stressor is confirmed, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed PTSD or other acquired psychiatric disorder.  All indicated tests and studies are to be performed.  In connection with the examination, the VBMS file must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the VBMS file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of DSM-5, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the result of any in-service claimed event.  

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

If an acquired psychiatric disorder other than PTSD is diagnosed (e.g., depression, anxiety), the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise causally related to the Veteran's service.  

The examiner should take into consideration the statements made by the Veteran, to include the reported stressor.   

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  
 
4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

